Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
	Applicants’ amendment, response and terminal disclaimers filed December 29, 2020 have been received and entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejections made under obviousness-type double patenting over claims 1-10 of U.S. Patent No. 9,993,452 B2 and claims 1-18 of U.S. Patent No. 10,525,027 B2 as set forth in the previous Office action dated September 25, 2020 at pages 2-5 as applied to claims 1-20 are hereby WITHDRAWN because the applicants filed two terminal disclaimers.
Accordingly, the rejection made under 35 USC 102(a)(1) as being anticipated by Leland et al., International Immunopharmacology, Vol. 11, No. 9, pages 1341-1347 (2011) of PTO-1449 (AZ) as set forth in the previous Office action dated September 25, 2020 at pages 5-6 as applied to claims 1, 2, 10, 13 and 17 is hereby WITHDRAWN due to applicants’ amendments to claims 1, 10 and 17 to recite critical limitations and applicants’ remarks.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over  Leland et al., International Immunopharmacology, Vol. 11, No. 9, pages 1341-1347 (2011) of PTO-1449 (AZ) in view of WO 2013/158319 A1, hereby known as Zemtsov of PTO-1449 (AY) and further in view of EP 449769 A1, hereby known as Amlot et al. of PTO-1449 (AW) as set forth in the previous Office action dated September 25, 2020 at pages 6-8 as applied to claims 1-20 is hereby WITHDRAWN due to applicants’ amendments to claims 1, 10 and 17;  applicants’ remarks and the combination of the prior art does not teach the every critical limitations.
Allowable Subject Matter
Claims 1-20 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629